Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 268-1 Filed: 05/06/19 Page: 1 of 12 PAGEID #:
                                    23690


                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF OHIO
                                   WESTERN DIVISION



   Ohio A. Philip Randolph Institute, et al.,            Case No.: 1:18-cv-00357-TSB

                          Plaintiffs,                    Judge Timothy S. Black
                                                         Judge Karen Nelson Moore
                  vs.                                    Judge Michael H. Watson

   Larry Householder, Speaker of the Ohio                Magistrate Judge Karen L. Litkovitz
   House of Representatives, et al.,
                                                         MEMORANDUM IN SUPPORT OF
                          Defendants.                    INTERVENORS’ EMERGENCY
                                                         MOTION FOR STAY PENDING
                                                         APPEAL

                                         INTRODUCTION

         There could hardly be a more clear-cut scenario where a stay pending appeal is

  warranted. In enjoining Ohio’s 2011 congressional redistricting plan, this Court “join[ed] the

  other federal courts that have held partisan gerrymandering unconstitutional and developed

  substantially similar standards for adjudicating claims.” Opinion and Order, ECF No. 262, at 5.

  In so doing, this Court adopted the test for evaluating partisan gerrymandering claims set forth in

  Common Cause v. Rucho, 318 F. Supp. 3d 777 (M.D.N.C. 2018), and heavily relied on Rucho’s

  analysis in its decision. See, e.g., Opinion and Order, ECF No. 262, at 150, 170, 262, 284. But

  none of those “other federal courts” include the Supreme Court, and their decisions have been

  stayed pending appeal. Furthermore, the Supreme Court’s forthcoming partisan-gerrymandering

  decisions (including in Rucho) will speak to the precise questions of this case. Accordingly, the

  Supreme Court is likely to summarily vacate this Court’s injunction and remand for further

  consideration—no matter what those forthcoming decisions hold. Vacatur, further liability

  proceedings, and (if necessary) a new remedial time frame are all but certain.
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 268-1 Filed: 05/06/19 Page: 2 of 12 PAGEID #:
                                    23691


         The significant uncertainty of the law governing partisan-gerrymandering claims itself

  justifies a stay. One of the key criteria employed by the Supreme Court in considering a stay is

  whether there is a “reasonable probability” that “four Justices will consider the issue sufficiently

  meritorious to ... note probable jurisdiction.” Rostker v. Goldberg, 448 U.S. 1306, 1308 (1980)

  (Brennan, J., in chambers). The Sixth Circuit has deemed a similar inquiry—whether a

  preliminary injunction movant has established a likelihood of success on the merits—satisfied

  where there are, at minimum, “serious questions going to the merits” and substantial harm

  suffered by the adverse party. Grutter v. Bollinger, 247 F.3d 631, 633 (6th Cir. 2001) (quotation

  marks omitted). Here, this Court has itself acknowledged that “the nature of Plaintiffs’ rights has

  been uncertain since the Vieth case.” Opinion and Order, ECF No. 262, at 289 (citing Gill v.

  Whitford, 138 S. Ct. 1916, 1934 (2018).) The Supreme Court is currently considering the very

  test this Court applied. Consequently, there are, at a minimum, serious questions going to the

  merits, and a reasonable probability the Supreme Court will note probable jurisdiction in an

  appeal here. Moreover, both the injunction of a duly enacted statewide redistricting plan and the

  mandate for remedial proceedings amount to irreparable harm. And the balance of equities

  weighs in favor of a stay, given the federal intrusion into the state electoral process and the

  minimal threat to Plaintiffs’ interests in event of affirmance.

         There is time to let the appeals process play out and enormous advantage to waiting for

  further guidance from the Supreme Court before proceeding towards a remedy. This Court’s

  injunction is, in short, no different from the ones that have been recently stayed under nearly

  identical circumstances. A stay is plainly warranted.

         Given the Court’s tight time frame for remedial proceedings, time is of the essence, and

  Intervenors request a prompt resolution of this motion so that, if necessary, they may seek a stay




                                                    2
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 268-1 Filed: 05/06/19 Page: 3 of 12 PAGEID #:
                                    23692


  in the Supreme Court. In all events, the Court should rule by this Friday. Toward that end,

  Intervenors will forego the right to a reply brief.

                                     GOVERNING STANDARD

         By statute, the Supreme Court has jurisdiction over the appeal from this Court’s

  injunction. 28 U.S.C. § 1253. The Supreme Court deems a stay pending appeal appropriate

  where there is: (1) “a ‘reasonable probability’ that four Justices will consider the issue

  sufficiently meritorious to grant certiorari or to note probable jurisdiction”; (2) “a fair prospect

  that a majority of the Court will conclude that the decision below was erroneous”; and, (3) “a

  demonstration that irreparable harm is likely to result from the denial of a stay.” Rostker, 448

  U.S. at 1308 (Brennan, J., in chambers); accord Hollingsworth v. Perry, 558 U.S. 183, 190

  (2010) (per curiam). These are not materially different from the factors the Sixth Circuit applies

  to stay motions: “(1) the likelihood that the party seeking the stay will prevail on the merits of

  the appeal; (2) the likelihood that the moving party will be irreparably harmed absent a stay; (3)

  the prospect that others will be harmed if the court grants the stay; and (4) the public interest in

  granting the stay.” Michigan State A. Philip Randolph Inst. v. Johnson, 833 F.3d 656, 661 (6th

  Cir. 2016). These factors “are interconnected considerations that must be balanced together.” Id.

                                             ARGUMENT

  A.     There Is a Reasonable Probability That the Supreme Court Will Note Probable
         Jurisdiction and Reverse

         As set forth above, in the related context of preliminary injunctions, the Sixth Circuit has

  observed that a party seeking relief need not show a certainty of success; it is enough that there

  are “serious questions going to the merits.” Six Clinics Holding Corp., II v. Cafcomp Sys., Inc.,

  119 F.3d 393, 400 (6th Cir. 1997); see also Rostker, 448 U.S. at 1308 (requiring only a “fair

  prospect” of success). That the questions here are serious is proven by the Supreme Court’s



                                                        3
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 268-1 Filed: 05/06/19 Page: 4 of 12 PAGEID #:
                                    23693


  current consideration of them and its orders granting stay motions in nearly identical

  circumstances. Gill v. Whitford, 137 S. Ct. 2289 (2017); Rucho v. Common Cause, 138 S. Ct.

  923 (2018) (granting stay by a 7–2 vote). Indeed, stays were issued as to those lower-court

  decisions this Court relied on that reached the stay-briefing stage of litigation. Benisek v. Lamon,

  1:13-cv-3233-JKB, ECF No. 230 (D. Md. filed Nov. 16, 2018) (staying the case pending appeal);

  Common Cause v. Rucho, 2018 WL 4214334, at *1 (M.D.N.C. Sept. 4, 2018); see also Common

  Cause v. Rucho, 1:16-cv-1026, ECF No. 155 (M.D.N.C. Sept. 12, 2018).

         As shown below, there is room for substantial doubt on the merits of the Court’s ruling.

  But it bears emphasizing as a threshold matter that the injunction is likely destined for a prompt

  vacatur for the simple reason that the Supreme Court routinely vacates orders touching upon

  issues addressed in intervening decisions it hands down. Eugene Gresseman et al., Supreme

  Court Practice 251 & n.31 (9th ed. 2008) (referring to the practice of issuing grant-vacate-

  reverse, or “GVR,” orders as an “expansive” procedure in current Supreme Court practice). See

  Rucho v. Common Cause, 138 S. Ct. 2679 (2018) (vacating and remanding in light of Gill v.

  Whitford, 138 S. Ct. 1916 (2018)) 1; Cantor v. Personhuballah, 135 S. Ct. 1699 (2015) (vacating

  and remanding in light of Alabama Legislative Black Caucus v. Alabama, 135 S. Ct. 1257, 1272

  (2015)). Because this Court relied so heavily on the Rucho and Benisek decisions currently under

  review, see, e.g., Opinion and Order, ECF No. 262, at 132, 133, 137, 138, 145, 148, 150, the

  Supreme Court is likely to vacate this Court’s injunction for reconsideration in light of its

  decisions in those cases—no matter how they come out. Such a vacatur will deprive the



  1
   The appellees in Rucho argued in a supplemental brief that “[t]here is no need to remand” in
  light of Whitford given evidence on the Rucho record that was not on the record in Whitford.
  Supplemental Brief of League of Women Voters of North Carolina et al., at 1, No. 17-1295 (filed
  June 20, 2018). The arguments were unavailing, and the first Rucho injunction was unanimously
  vacated and remanded.


                                                   4
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 268-1 Filed: 05/06/19 Page: 5 of 12 PAGEID #:
                                    23694


  injunction of ongoing impact or effect. Thus, once Rucho comes out, the likely order summarily

  vacating this Court’s injunction will bring to a halt the remedial proceedings, wherever they

  stand, and require further proceedings on liability, which might include anything from additional

  briefing, a new trial, or even renewed discovery. The likelihood of vacatur alone counsels in

  favor of a stay.

          Additionally, the Court’s order is vulnerable to numerous challenges on appeal—which

  was inevitable given the lack of clarity surrounding Plaintiffs’ claims. The Supreme Court itself

  has called the “justiciability” of the claims “unresolved,” along with their “contours.” Gill, 138

  S. Ct. at 1934. Although Intervenors respect that the Court views its approach to the problem as

  the best one in light of these circumstances, they respectfully submit that there are “serious

  questions going to the merits,” Six Clinics Holding, 119 F.3d at 400, that will necessitate

  eventual Supreme Court review and a likelihood of reversal, Hollingsworth, 558 U.S. at 190. The

  Court is familiar with Intervenors’ arguments from their prior briefing in this case, so they will

  only summarize here.

          First, the Court’s conclusion that Plaintiffs have standing does not follow from precedent.

  Plaintiffs did not show particularized harm from the configurations in their districts, but only

  identified generalized grievances “about government.” Lance v. Coffman, 549 U.S. 437, 439

  (2007) (per curiam); Def’s and Int’s Post-Trial Br. 64–72. It remains unknown how a district’s

  having a higher or lower chance of electing a Democratic or Republican candidate results in a

  particularized harm, especially given the overwhelming presumption, and evidence presented in

  this case, that all citizens receive representation from their representative, regardless of partisan

  affiliation. And the Court’s opinion does not distinguish the “packed” from the “cracked”

  districts or those districts where a Republican or Democratic candidate are likely to prevail in all




                                                    5
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 268-1 Filed: 05/06/19 Page: 6 of 12 PAGEID #:
                                    23695


  events, given geography and demographics. Further, Plaintiffs’ reliance on some of the same

  measures identified in Gill as inadequate to show individualized harm, see Gill, 138 S. Ct. at

  1933, underscores the dubious nature of the Court’s holding. Moreover, the Court’s rulings on

  organizational statewide standing have no support in precedent, and Gill disclaimed any

  endorsement of these positions. 138 S. Ct. at 1934.

         Second, the Court’s conclusion that Plaintiffs’ claims are justiciable cut against the

  Supreme Court’s warning that courts are “not responsible for vindicating generalized partisan

  preferences.” Id. at 1933. The Court’s test suffers from the flaws plaguing the very similar tests

  rejected by five votes in Vieth. Def’s and Int’s Post-Trial Br. 46–52. The intent factor does not

  provide a manageable standard for identifying how much partisan intent is too much, the effect

  factor does not provide a manageable standard for identifying how much partisan effect is too

  much, and the justification factor does not identify what justifications are proper and how much

  justification is needed (a point underscored by the need to shift the burden to avoid these

  problems). The analogy to racial cases has been rejected in Supreme Court precedent, and the

  reliability of social-science metrics to predict future voting patterns has been called into doubt.

  The Court’s three-part burden-shifting test does not address the problem of identifying a “model

  of fair representation,” Vieth v. Jubelirer, 541 U.S. 267, 307 (2004) (opinion of Kennedy, J.),

  necessary for identifying manageable standards for discrete judicial intervention in the state

  legislatures’ constitutionally defined roles. See, e.g., Chapman v. Meier, 420 U.S. 1, 27 (1975).

  That, if nothing else, renders a partisan-gerrymandering claim distinct from a one-person, one-

  vote claim, which is founded on an established theory of individual equality in representation.

  The Court’s intrusion on a function defined in the Constitution as the prerogative of state




                                                    6
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 268-1 Filed: 05/06/19 Page: 7 of 12 PAGEID #:
                                    23696


  legislatures and Congress creates profound separation-of-powers problems. Def’s and Int’s Post-

  Trial Br. 44–46.

         Third, justiciability concerns aside, Plaintiffs’ rights are not grounded in the Constitution.

  They have identified no suspect classification, rendering rational-basis review applicable to their

  equal-protection claim, City of Cleburne, Tex. v. Cleburne Living Ctr., 473 U.S. 432, 440 (1985),

  and all redistricting plans satisfy that standard. Def’s and Int’s Post-Trial Br. 53–55. Partisan

  motive does not burden the right to vote, Crawford v. Marion Cty. Election Board, 553 U.S. 181,

  203–04 (2008), and no independent burden has been identified, since the right to vote does not

  include the right to elect an individual’s preferred candidates. Def’s and Int’s Post-Trial Br. 54–

  58. Nor is there a burden on expression or association, since it is undisputed that Plaintiffs can

  speak and organize, and no retaliation that would deter a person of reasonable firmness from

  engaging in speech or association has been identified. Id. at 58–61. And the Elections Clause,

  which delegates affirmative power over congressional redistricting to the state legislature and to

  Congress, cannot be violated when they duly enact facially valid time, place or manner rules. No

  ultra vires act exists where a congressional districting plan identifies the place and manner of

  elections. Id. at 61–64.

         Fourth, Plaintiffs failed to satisfy even the test the Court adopted. Incumbents of both

  parties were protected, and the even-handed protection of both parties’ incumbents presents the

  type of political consideration supported in precedent. Gaffney v. Cummings, 412 U.S. 735, 753

  (1973). That the considerations were not perfectly identical with those approved in Gaffney does

  not render them beyond the reach of that decision’s reasoning. Plaintiffs failed to prove intent or

  effect, and the Court’s shifting of the burden was improper. There was no obligation for the

  defense to present a strong basis in evidence to draw a majority-minority district or a minority-




                                                    7
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 268-1 Filed: 05/06/19 Page: 8 of 12 PAGEID #:
                                    23697


  influence district, and the Court’s intrusion on these questions presents yet another improper

  judicial second-guessing of state policy decisions. Voinovich v. Quilter, 507 U.S. 146, 152–56

  (1993). Placing the burden on the state to justify disparate partisan impact is legally improper.

         Fifth, the Court’s ruling on laches makes the remarkable assertion that an equitable

  defense does not apply to equitable claims, a proposition that cannot square with precedent. See,

  e.g., Kay v. Austin, 621 F.2d 809, 813 (6th Cir. 1980). Intervenors’ prejudiced from Plaintiffs’

  delay is evident from the Court’s hearsay rulings, finding information inadmissible (or of limited

  admissible value) where Intervenors could have overcome these objections with testimony from

  persons who passed away during Plaintiffs’ long period of delay. Plaintiffs’ mass destruction of

  documents also presents a prejudice from their delay.

         Intervenors recognize the Court’s disagreement with these points, but disagreement on

  matters entirely unresolved in binding precedent does not negate the likelihood of success for

  Intervenors on at least some of these issues on appeal. It is likely that the Supreme Court will

  note probable jurisdiction, and there is at least a fair prospect of reversal or vacatur.

  B.     The Equitable Factors Favor a Stay

         Without a stay of the Court’s order and the remedial proceedings, irreparable injury is

  certain. As the Supreme Court recently held, “the [State’s] inability to enforce its duly enacted

  plans clearly inflicts irreparable harm on the State.” Abbott v. Perez, 138 S. Ct. 2305, 2324 n.17

  (2018) (citing Maryland v. King, 567 U.S. 1301 (2012) (Roberts, C.J., in chambers)); see also

  Miller v. Johnson, 515 U.S. 900, 915 (1995) (“Federal-court review of districting legislation

  represents a serious intrusion on the most vital of local functions.”). Accordingly, the Supreme

  Court’s “ordinary practice is to suspend … injunctions from taking effect pending appellate

  review” “[w]hen courts declare state laws unconstitutional and enjoin state officials from

  enforcing them.” Strange v. Searcy, 135 S. Ct. 940, 940 (2015) (Thomas, J., dissenting) (citing


                                                     8
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 268-1 Filed: 05/06/19 Page: 9 of 12 PAGEID #:
                                    23698


  Herbert v. Kitchen, 134 S. Ct. 893 (2014), and San Diegans for Mt. Soledad Nat. War Mem’l v.

  Paulson, 548 U.S. 1301 (2006) (Kennedy, J., in chambers)).

         The irreparable harm here is compounded because the Ohio legislature “must either adopt

  an alternative redistricting plan…or face the prospect that the District Court will implement its

  own redistricting plan.” Karcher v. Daggett, 455 U.S. 1303, 1306 (1982) (Brennan, J., in

  chambers) (granting a stay on this basis). That in itself is irreparable harm. The Court’s June 14

  deadline for a new plan underscores this harm by declaring a date certain for its contemplated

  usurpation of Ohio’s legislative power—a power that finds its origin in the federal Constitution.

  The June 14 deadline may pass prior to the Supreme Court’s issuance of the forthcoming Rucho

  decision, so the legislative effort may conclude and then turn out to be a waste in light of Rucho.

  What’s more, if the state legislature were to pass new legislation on the Court’s timeline that

  eventually turned out to be unnecessary, it would be required to pass new legislation to re-enact

  the 2011 districts into law for the 2020 elections. It makes little sense to proceed with a remedial

  process before the inevitable remand for further consideration in light of Rucho.

         “[C]onsiderations specific to election cases” also militate in favor of a stay. Purcell v.

  Gonzalez, 549 U.S. 1, 4 (2006). The federal-court intrusion into the state election process is

  disfavored, especially as candidates and voters set their sights on the 2020 election season. For

  that reason, the Supreme Court has recently granted stays on similar timelines. Gill v. Whitford,

  137 S. Ct. 2289 (2017) (granting stay on June 19 in an odd-numbered year); Abbott v. Perez, 138

  S. Ct. 49 (2017) (granting stay on September 12 of an odd-numbered year). Generating new

  redistricting maps risks sowing chaos and undermining the public interest in an orderly election

  process. Ohio’s voters, after four elections under the 2011 plan, are acclimated to it, and there is

  no reason to disrupt the relationships between constituents and congressmembers until it is clear




                                                    9
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 268-1 Filed: 05/06/19 Page: 10 of 12 PAGEID #:
                                     23699


   that such disruption is necessary. The mere existence of competing congressional plans—after

   four straight election cycles under the 2011 plan—will create confusion, as it will result in

   election preparations beginning to proceed on dual tracks. And, if the Supreme Court finds

   Plaintiffs’ claims nonjusticiable or otherwise reverses, the state will revert back to the 2011 plan

   causing even further confusion.

          There is no comparable harm to Plaintiffs from a stay. There is ample time for the

   Court’s injunction to be appealed and decided by the Supreme Court and for remedial

   proceedings to occur, if necessary, on remand. As discussed, there will very likely be a prompt

   vacatur in any event, requiring a new round of liability proceedings before the remedial

   proceedings can even begin. Moreover, there is a possibility of affirmance on some and reversal

   on other districts, since the Court invalidated all of Ohio’s congressional districts, and the scope

   of the remedy would necessarily shift depending on the ultimate ruling. Additionally, the

   Supreme Court’s forthcoming Rucho and Benisek opinions may shed light on remedial

   considerations. So a remedial proceeding now may prove useless even if Plaintiffs are successful

   or partially successful on appeal. It is impossible to make those predictions at this time.

          On balance, a stay is the optimal way to proceed with this case. The balance of harms

   weigh in favor of a stay, as the harm to the State and Intervenors is certain and the potential harm

   to Plaintiffs is speculative. Clarity from the Supreme Court is essential to knowing whether even

   the most elementary aspects of this Court’s ruling are sound, and that clarity may come as early

   as June. Then, once Rucho and Benisek are issued, the Supreme Court will most likely call on

   this Court to review in the first instance their effect on this case. There is no reason to proceed

   towards a remedy before that time, given the cost and uncertainty regarding the viability of the

   Court’s ruling.




                                                    10
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 268-1 Filed: 05/06/19 Page: 11 of 12 PAGEID #:
                                     23700


                                         CONCLUSION

         The Court should stay its injunction pending appeal.

                                                   Respectfully submitted,
                                                   BAKER & HOSTETLER LLP

                                                   /s/ Patrick T. Lewis
                                                   Patrick T. Lewis (0078314)
                                                   Trial Attorney
                                                   Email: plewis@bakerlaw.com
                                                   127 Public Square, Suite 2000
                                                   Cleveland, OH 44114-1214
                                                   (216) 621-0200 / Fax (216) 696-0740

                                                   Robert J. Tucker (0082205)
                                                   Email: rtucker@bakerlaw.com
                                                   Erika Dackin Prouty (0095821)
                                                   Email: eprouty@bakerlaw.com
                                                   200 Civic Center Drive, Suite 1200
                                                   Columbus, OH 43215-4138
                                                   (614) 228-1541 / Fax (614) 462-2616

                                                   E. Mark Braden(*)
                                                   Email: mbraden@bakerlaw.com
                                                   Katherine L. McKnight(*)
                                                   Email: kmcknight@bakerlaw.com
                                                   Richard B. Raile(*)
                                                   Email: rraile@bakerlaw.com
                                                   Washington Square, Suite 1100
                                                   1050 Connecticut Avenue, N.W.
                                                   Washington, DC 20036-5403
                                                   (202) 861-1500 / Fax (202) 861-1783
                                                   (*) admitted pro hac vice

                                                   Counsel for Intervenors




                                                11
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 268-1 Filed: 05/06/19 Page: 12 of 12 PAGEID #:
                                     23701


                                    CERTIFICATE OF SERVICE

          I certify that on May 6, 2019, the foregoing was filed via the Court’s CM/ECF system

   and served via electronic filing upon all counsel of record in this case.

                                                      /s/ Patrick T. Lewis
                                                      Patrick T. Lewis (0078314)
                                                      Counsel for Intervenors




                                                    12
